UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6760


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARYL WENDELL BARLEY, a/k/a Black,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:10-cr-00010-JLK-1)


Submitted: November 16, 2020                                Decided: December 21, 2020


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion


Daryl Wendell Barley, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryl Wendell Barley seeks to appeal the district court’s orders granting relief on

his motion for a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194, and granting Barley’s motion for reconsideration but declining to

further reduce his sentence. We have reviewed the record and find no reversible error.

Accordingly, we affirm. United States v. Barley, No. 4:10-cr-00010-JLK-1 (W.D. Va. May

18, 2020; June 3, 2020). We deny Barley’s motion for appointment of counsel and grant

his motion for leave to supplement the record. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2